Citation Nr: 0015050	
Decision Date: 06/07/00    Archive Date: 06/15/00

DOCKET NO.  97-25 362	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Whether there was clear and unmistakable error (CUE) in 
an August 16, 1991, RO decision that denied a total schedular 
rating for post-traumatic stress disorder (PTSD).

2.  Entitlement to a rating in excess of 70 percent for PTSD 
for the period from June 1, 1993, to October 25, 1994, 
excluding periods of temporary total ratings.

3.  Whether the veteran submitted a timely notice of 
disagreement (NOD) from a December 1994 rating decision which 
assigned an effective date of October 26, 1994, for a total 
schedular evaluation for PTSD.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. C. Graham, Counsel


INTRODUCTION

The veteran served on active duty from November 1967 to 
December 1969 and from February 1971 to June 1983.  His DD 
Form 214, Certificate of Release or Discharge from Active 
Duty, from his second period of service noted total prior 
active service of nine years, two months, and eighteen days.  
His DD Form 214 from his first period of service noted that 
he had been awarded the Combat Infantryman Badge and two 
Purple Heart medals.

This matter initially came before the Board of Veterans' 
Appeals (the Board) on appeal from a May 1996 rating decision 
of the Department of Veterans Affairs (VA) Regional Office 
(RO), in Montgomery, Alabama, which found no CUE in an August 
1991 rating decision.  Thereafter, the veteran perfected an 
appeal from a June 1993 rating decision which denied 
entitlement to an increased rating for PTSD.  The issue of 
whether the veteran submitted a timely NOD as to an earlier 
effective date claim for a total schedular rating for PTSD 
arose from a December 1994 rating decision.

This case was remanded by the Board in March and December 
1998 for further development.  The Board notes that it has 
recharacterized the issues on appeal for the reasons 
discussed below.


REMAND

In essence, the veteran is seeking an earlier effective date 
for a total rating.  He contends that since he has been rated 
incompetent for VA purposes since September 30, 1991, he 
should also be rated as 100 percent disabled under the 
schedular criteria for PTSD since that time; therefore, he 
believes clear and unmistakable error was committed in the 
August 1991 rating which assigned a 30 percent disability 
evaluation for PTSD following a temporary total rating for a 
period of hospitalization for PTSD.  In the alternative, he 
believes that a higher rating for his PTSD was warranted 
following a period of VA hospitalization from April to May 
1993.  

A review of the file reveals that the veteran filed a VA Form 
21-8940, Veteran's Application for Increased Compensation 
Based on Unemployability, which was date stamped as received 
by the RO on September 11, 1989.  The claim noted that it was 
"a claim for compensation benefits based on 
unemployability," and he acknowledged by completing the form 
that he was "claiming total disability because of a service-
connected disability(ies) which have/has prevented [him] from 
securing or following any substantially gainful occupation."  
He reported that his service-connected disabilities affected 
his full-time employment and that he became too disabled to 
work on October 14, 1988.  He also reported October 14, 1998, 
as the date he last worked full-time.

It does not appear that the September 1989 claim for a total 
disability rating based on individual unemployability (TDIU) 
was ever adjudicated.  The Board notes that the veteran filed 
a second VA Form 21-8940 on August 12, 1993, which contained 
essentially the same information as the September 1989 TDIU 
claim.  The August 1993 TDIU claim was denied by the RO in 
August 1994.  As noted above, a total schedular disability 
evaluation for PTSD was granted by the RO in December 1994 
with an effective date of October 26, 1994.

The Board believes that the unadjudicated 1989 TDIU claim is 
inextricably intertwined with the CUE, increased rating, and 
earlier effective date claims on appeal.  Therefore, the 
claims on appeal will be held in abeyance pending 
adjudication of the 1989 TDIU claim.  The Board reminds the 
veteran that in order to perfect an appeal as to the TDIU 
claim, he must file a timely NOD to the rating action ordered 
below, and then, following the issuance of a statement of the 
case on this issue, he must file a timely appeal statement.

As to the claim for an earlier effective date for a total 
schedular rating for PTSD, in December 1994, the RO assigned 
an effective date of October 26, 1994, for a total schedular 
rating for PTSD.  The veteran was notified of his appellate 
rights in an attachment to a January 1995 letter.  In 
February 1996, the RO received a memorandum from the 
veteran's representative which indicated disagreement with 
the assignment of the effective date for the total schedular 
rating.

Appellate review is initiated by a notice of disagreement and 
completed by a substantive appeal filed after a statement of 
the case has been furnished to the appellant.  38 U.S.C.A. 
§ 7105(a) (West 1991); 38 C.F.R. § 20.200 (1999).  An NOD 
must be filed within one year from the date that the agency 
of original jurisdiction, the RO here, mails the notice of 
the determination.  38 U.S.C.A. § 7105(b) (West 1991); 
38 C.F.R. § 20.302(a) (1999).  A substantive appeal must be 
filed within 60 days from the date that the agency of 
original jurisdiction, the RO, mails the statement of the 
case to the appellant or within the remainder of the one year 
period from the date of mailing the notification of the 
determination being appealed, whichever period ends later.  
38 U.S.C.A. § 7105(d) (West 1991); 38 C.F.R. § 20.302(b) 
(1999).

Thus, applying the facts of this case to the regulations that 
grant the Board jurisdiction, as to the claim for an earlier 
effective date for a total schedular rating for PTSD, the 
veteran must have submitted an NOD on or before January 10, 
1996, which is one year from the date he was informed of the 
December 1994 rating decision that assigned an effective date 
for the total schedular rating for PTSD.  See 38 C.F.R. 
§ 20.302(a) (1999).  Thus, it appears that the February 1996 
memorandum would not be a timely NOD.

During the pendency of this appeal, the United States Court 
of Appeals for Veterans Claims (known as the United States 
Court of Veterans Appeals prior to March 1, 1999) 
(hereinafter, "the Court") held that the Board may not, sua 
sponte, decline jurisdiction when a veteran fails to timely 
file an NOD.  Marsh v. West, 11 Vet. App. 468 (1998).  The 
Court found that for the Board to decline jurisdiction 
without first providing the veteran with notice and an 
opportunity to be heard would violate due process rights.  
See Bernard v. Brown, 4 Vet. App. 384 (1993).

Accordingly, these claims are REMANDED to the RO for the 
following action:

1.  The RO should adjudicate the 1989 
claim for TDIU.

2.  The veteran and his representative 
should be contacted and notified of the 
laws and regulations applicable to the 
proper filing of appeals, with 
appropriate citations (including 
38 C.F.R. §§ 19.34, 20.200, 20.302) with 
regard to the question of the timeliness 
of the NOD as regards the December 1994 
rating decision.  After affording the 
appropriate period for response, this 
claim should be returned to the Board for 
continuation of appellate review.

This REMAND is for the purpose of clarifying procedural 
defects.  No action is required of the veteran until he is 
otherwise notified by the RO.  The Board intimates no 
opinion, either legal or factual, as to the ultimate 
disposition of the matters addressed in this REMAND.  The 
veteran has the right to submit additional evidence and 
argument on the matters the Board has remanded to the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the Court for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 1999) (Historical and Statutory Notes).  
In addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.



		
	C. P. RUSSELL
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board is appealable to the Court.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1999).




